Item 77C BUILDERS FIXED INCOME FUND, INC. Submission of Matters to a Vote of Security Holders Held on April 27, 2007 (a)Special Meeting held on April 27, 2007. (b1) Approval of subadvisory agreement between Richmond Capital Management, Inc. and Capital Mortgage Management, Inc. Shares For12,837,256 Against0 Abstained520,372 (b2) Approval and Ratification of UHY LLP to serve as the Fund’s Independent Registered Public Accounting Firm for the fiscal year ending December 31, 2006 and for the fiscal year ending December 31, 2007. Shares For12,837,256 Against0 Abstained520,372
